Citation Nr: 0715256	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-18 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
dumping syndrome, status-post gastric resection for non-
Hodgkin's lymphoma, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a higher initial disability rating for 
status-post splenectomy, status-post gastric resection for 
non-Hodgkin's lymphoma, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher disability rating for bilateral 
hearing loss, currently evaluated as noncompensable.

4.  Entitlement to a higher initial disability rating for 
non-Hodgkin's lymphoma, currently rated as noncompensable.

5.  Entitlement to an effective date earlier than May 31, 
2002 for the award of service connection for non-Hodgkin's 
lymphoma.
6.  Entitlement to an effective date earlier than September 
1, 2002 for the award of service connection for dumping 
syndrome, status-post gastric resection for non-Hodgkin's 
lymphoma.

7.  Entitlement to an effective date earlier than September 
1, 2002 for the award of service connection for status-post 
splenectomy, status-post gastric resection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1959 to November 1962 
and from December 1962 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to increased ratings for dumping 
syndrome, status-post gastric resection for non-Hodgkin's 
lymphoma; status-post splenectomy, status-post gastric 
resection for non-Hodgkin's lymphoma; bilateral hearing loss; 
and non-Hodgkin's lymphoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for non-Hodgkin's lymphoma on May 31, 2002 and 
there is no formal or informal claim for service connection 
for non-Hodgkin's lymphoma prior to that date.

2.  The RO received the veteran's claim for service 
connection for dumping syndrome, status-post gastric 
resection for non-Hodgkin's lymphoma on May 31, 2002 and 
there is no formal or informal claim for service connection 
for dumping syndrome, status-post gastric resection for non-
Hodgkin's lymphoma prior to that date.

3.  The RO received the veteran's claim for service 
connection for status-post splenectomy, status-post gastric 
resection for non-Hodgkin's lymphoma, on May 31, 2002 and 
there is no formal or informal claim for service connection 
for dumping syndrome, status-post gastric resection for non-
Hodgkin's lymphoma prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 31, 
2002, for the award of service connection for non-Hodgkin's 
lymphoma have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 3.816 (2006).

2.  The criteria for an effective date of May 31, 2002, but 
no earlier, for the award of service connection for dumping 
syndrome, status post gastric resection for non-Hodgkin's 
lymphoma have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400, 3.816 (2006).

3.  The criteria for an effective date of May 31, 2002, but 
no earlier, for the award of service connection for status 
post splenectomy, status post gastric resection for non-
Hodgkin's lymphoma have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in June and November 2002 letters, the RO 
provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection and increased ratings claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

The Board additionally notes that the veteran did not receive 
notice as to the information and evidence necessary to 
establish earlier effective dates.  As such, the VCAA notice 
was deficient as to content.  The Board notes that the 
veteran, however, has not been prejudiced from this error as 
he was informed of this type of evidence in the July 2003 
statement of the case and was given time to respond to such 
notice.  He, thereafter, by way of his July 2003 substantive 
appeal, submitted arguments in line with this information.  
The Board finds that the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim and 
that this error was not prejudicial.  See Overton v. 
Nicholson, 20 Vet.App. 427, 439 (2006); Sanders, supra.; 
Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded multiple VA examinations in relation to his claims.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

The veteran contends that he is entitled to an effective date 
prior to May 31, 2002 for the award of service connection for 
non-Hodgkin's lymphoma.  The record reflects that he was 
first diagnosed with non-Hodgkin's lymphoma in approximately 
August 2001 and filed a claim for entitlement to service 
connection for non-Hodgkin's lymphoma on May 31, 2002.  By 
way of a rating decision issued in August 2002, the RO 
established service-connection for non-Hodgkin's lymphoma 
effective May 31, 2002, the date of the claim.  

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA. See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2006).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).  Although a claimant need not identify the 
benefit sought "with specificity," see Servello v. Derwinski, 
3 Vet. App. 196, 199-200 (1992), some intent on the part of 
the veteran to seek benefits must be demonstrated.  See 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also 
Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that 
while VA must interpret a claimant's submissions broadly, VA 
is not required to conjure up issues not raised by claimant).  

There is no dispute in this case that the veteran filed a 
claim for service connection for non-Hodgkin's lymphoma on 
May 31, 2002.  Prior to this time, however, there was no 
indication of a request of service connection for non-
Hodgkin's lymphoma in any of the filings of record.  There is 
not a single document of record prior to May 31, 2002 that 
may be reasonably construed as a claim for service connection 
for non-Hodgkin's lymphoma.  38 C.F.R. §§ 3.151(a), 3.155(a).

The Board notes that in his July 2003 substantive appeal, the 
veteran states "I wish to cite NEHMER for all the effective 
dates."  With respect to claims governing effective dates 
for claims for service connection for diseases presumed to be 
caused by herbicide or Agent Orange exposure, VA has issued 
special regulations to implement orders of a United States 
district court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2005). 
See Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) 
(Nehmer II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i).  The term covered 
herbicide diseases includes non-Hodgkin's lymphoma.  38 
C.F.R. § 3.816(b)(2)(i).  This regulation applies to claims 
for disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  38 C.F.R. § 3.816(c)(2).  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if the application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability or VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease.  38 C.F.R. § 
3.816(c)(2)(i) & (ii).  Effective October 26, 1990, VA 
amended its regulations to include non-Hodgkin's lymphoma as 
a presumptive disability for veterans who served in Vietnam 
during the Vietnam Era.  See 38 C.F.R. § 3.313; 55 FR 43123, 
October 26, 1990.  

As there is no evidence that the veteran filed a claim for 
entitlement to service connection for non-Hodgkin's lymphoma 
prior to May 31, 2002, much less evidence of a claim filed 
between May 3, 1989 and October 26, 1990, Nehmer does not 
apply in this case.  The RO established service connection 
for non-Hodgkin's lymphoma as of the date of the claim.  As 
there is no evidence of any prior claim for entitlement to 
service connection for non-Hodgkin's lymphoma, this is the 
proper effective date of the award in this case.  See 
Generally 38 C.F.R. § 3.400; 38 C.F.R. § 3.816(c)(2).

Turning to the issues of entitlement to an effective date 
earlier than September 1, 2002 for the award of service 
connection for dumping syndrome, status-post gastric 
resection for non-Hodgkin's lymphoma and the award of service 
connection for status-post splenectomy, status- post gastric 
resection for non-Hodgkin's lymphoma, the Board notes that 
the initial claim was filed on May 31, 2002 and there is no 
evidence that the veteran filed a claim for either 
entitlement to service connection for dumping syndrome, 
status-post gastric resection for non-Hodgkin's lymphoma or 
service connection for status-post splenectomy, status-post 
gastric resection for non-Hodgkin's lymphoma prior to May 31, 
2002.  As such, Nehmer does not apply in this instance.  
Nevertheless, the Board finds that since the claim for these 
two issues was filed on May 31, 2002, the effective date of 
the awards of service connection should be May 31, 2002.  
However, as there is no evidence of a formal or informal 
claim for benefits with respect to these two issues filed 
prior to May 31, 2002, there is no evidence to support an 
effective date earlier than May 31, 2002.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an effective date earlier than May 31, 2002 
for the award of service connection for non-Hodgkin's 
lymphoma is denied.  

Entitlement to an effective date of May 31, 2002, but no 
earlier, for the award of service connection for dumping 
syndrome, status-post gastric resection for non-Hodgkin's 
lymphoma is granted.  

Entitlement to an effective date of May 31, 2002, but no 
earlier, for the award of service connection for status-post 
splenectomy, status-post gastric resection for non-Hodgkin's 
lymphoma is granted.


REMAND

The Board notes that it appears that there may be outstanding 
records pertinent to evaluating the level of disability due 
to the veteran's service-connected disorders.  The record 
shows that the veteran may be in receipt of Social Security 
Administration (SSA) disability benefits as the July 2004 
letter from J.P.T., Business Manager, Plumbers and 
Steamfitters Local Union 659, states that the veteran is in 
receipt of SSA disability benefits.  Unfortunately, the 
complete SSA records are not of record.  VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims 
file, copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate each of the increased rating 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


